Citation Nr: 1119365	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  08-38 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for residuals of left breast surgery.  

3.  Entitlement to service connection for a left knee disorder.  

4.  Entitlement to service connection for keloids of both ears.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1979 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A hearing was held on March 18, 2011, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.  The Veteran was also afforded a hearing before the Decision Review Officer (DRO) at the RO on November 23, 2010.  A transcript of the hearing is associated with the claims file.  

The issues of entitlement to service connection for residuals of left breast surgery, entitlement to service connection for a left knee disorder, and entitlement to service connection for keloids of both ears are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

Tinnitus has been found to have begun during service and has continued to the present.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

As the claim for service connection for tinnitus is being granted, the decision is favorable to the Veteran and therefore there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).






LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, and after resolving all reasonable doubt in favor of the Veteran, the Board concludes that the Veteran is entitled to service connection for tinnitus.

The Veteran's service treatment records are absent for findings of tinnitus.  In fact, the first medical indication of tinnitus was not until the Veteran's September 2007 VA examination.  Nevertheless, the absence of treatment for, or medical evidence of, a claimed disability is not always fatal to the claim.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this regard, the September 2007 VA examiner opined that due to essentially normal hearing thresholds with no significant hearing threshold shift noted for previous hearing evaluations and normal hearing results today, it was not likely hearing loss or tinnitus were related to military noise exposure.  

During the March 2011 hearing, the Veteran testified that she was a medical specialist and supported mechanized infantry and air defense artillery during her period of active service.  She explained that she was exposed to hazardous noises.  The Veteran has also stated that she has experienced tinnitus since active service.  The Veteran submitted a copy of a September 1990 in-service audiogram that shows that the Veteran was in fact exposed to hazardous noise.  In addition, the August 1991 separation examination report reveals a diagnosis of mild hearing loss.    

The Board does not afford the September 2007 VA examination much probative value.  In this regard, although the examiner noted that the Veteran's tinnitus was not likely related to service because the Veteran currently has normal hearing, the examiner did not account for the Veteran's statements regarding the constant ringing of her ears since service.  The Veteran is competent to report that she has experienced ringing in her ears since service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board finds that the Veteran is particularly persuasive as to whether she has experienced tinnitus since service given her military occupational specialty (MOS) of medical specialist.  She served as a medical specialist for more than 11 years during her period of active service, earned an expert field medical badge, and took several medical specialist courses.  There is nothing to doubt the competency or credibility of the Veteran in this case.  Thus, under the facts presented here, the Board finds the Veteran's statements that she has experienced ringing in her ears since service to be persuasive.  Therefore, as the examiner's opinion does not address the Veteran's contention of experiencing tinnitus since active service, the Board affords the opinion little persuasive value.  

In conclusion, the Board has determined that the most persuasive evidence of record is the Veteran's contention that she began to experience ringing in her ears during service and has experienced this ringing ever since.  The current medical evidence of record indicates a medical diagnosis of tinnitus.  Thus, there is competent and credible evidence of ringing of the ears during service, continuity of symptomatology since service, and a diagnosis of tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Therefore, when considering the entire record, to include the Veteran's exposure to hazardous noise during service, her medical expertise, and her competent and credible statements with respect to the continuity of tinnitus since service, and after resolving all reasonable doubt in favor of the Veteran, service connection for tinnitus is granted.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

Reasons for Remand: To provide VA examinations.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.

Initially, the Board notes that the RO sought to obtain the Veteran's complete service treatment records.  As noted above, the Veteran served in active duty from December 1979 to December 1991.  However, the response from the National Personnel Records Center (NPRC) explained that all available records were forwarded to the RO and there were no other records at Code 13.  The Board notes that the claims file includes limited service treatment records and copies of some service treatment records that the Veteran submitted.  In cases such as this, there is a heightened obligation to assist in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Where service treatment records were destroyed, a Veteran is competent to report on factual matters about which he or she had firsthand knowledge, including in-service injury, experiencing pain during service, reporting to sick call, and undergoing treatment.  See Washington, id.  Therefore, as described in greater detail below, the Board finds that the Veteran must be afforded VA examinations with respect to her claims for service connection for residuals of left breast surgery, service connection for a left knee disorder, and service connection for keloids of the ears.  

The Veteran has contended that she has a scar from the residuals of an excision of her left breast during her period of active service.  The Veteran reported that the surgery was performed at Lansthul Hospital in Germany.  The RO requested the in-patient records; however, the NPRC responded that there were no records available.  The Veteran explained that the scar is currently painful and causes irritation.  The Board finds that the Veteran is competent to report that she has a scar on the left breast and is credible with respect to her history of having a nodule removed from her left breast during active service.  See Charles v. Principi, 16 Vet. App. 370, 274 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Indeed, the evidence of record also supports the Veteran's claim of having surgery during service because the private treatment records dated in 1999 show that the Veteran reported that she had a nodule excised from her left breast in 1982 (during active service).  However, the private treatment records also show that the Veteran was advised to have two nodules removed from her breast in December 1999.  The Veteran has not had a VA examination with respect to her claim of entitlement to service connection for residuals of left breast surgery.  VA is required to provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The Board concludes that an examination is required.  Although there is no objective medical evidence of current residuals of left breast surgery, the Veteran is competent to report that she has a scar on her left breast, indicating a current disability.  Furthermore, the Veteran has consistently reported that she had surgery during service to remove a nodule in her left breast.  Although the service treatment records do not reflect such a surgery, the service treatment records are incomplete and the Veteran is competent and credible to attest to her surgery.  In light of the above, the Board must remand this matter to afford the Veteran a VA examination prior to adjudicating the claim.  See Colvin v. Derwinski, 1 Vet. App. at 175.

In addition, the Board finds that the Veteran should be afforded a VA examination with respect to her claim for service connection for a left knee disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The current medical evidence of record shows that the Veteran has a current disability.  The October 2010 x-ray report reveals an impression of osteoarthritis.  As noted above, the Veteran's service treatment records are incomplete.  The Veteran testified that she injured her left knee during active service.  Specifically, she stated that she fell into a hole and was given an Ace wrap.  She explained that the knee continued to hurt off and on.  When the pain became worse, she sought medical treatment in the 2000s.  The Veteran is competent and credible to attest to her knee pain since active service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In a September 2010 statement, the Veteran's private physician (Dr. E.S.) stated that based on the Veteran's history, physical examination, and x-ray findings, it was his opinion that the osteoarthritis in her left knee is service connected.  However, the Board does not afford the Dr. E.S.'s opinion much probative value.  In this respect, Dr. E.S. did not review the separation examination report which shows that the Veteran's lower extremities were clinically evaluated as normal.  Furthermore, the record includes an x-ray report completed in November 2006 of the left knee which revealed no bone pathology.  Although VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant, see Mariano v. Principi, 17 Vet. App. 305, 312 (2003), VA has discretion to determine when additional information is needed to adjudicate a claim.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim).  Thus, the Board must remand this matter to obtain a VA examination prior to adjudicating the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), Colvin v. Derwinski, 1 Vet. App. at 175.

Finally, the Veteran should be afforded a VA examination with respect to her claim for service connection for keloids of both ears.  In this respect, the service treatment records do not reveal any complaints related to the ears.  However, the Veteran has stated that she had keloids during service and was treated with steroid injections.  She states that she still feels the keloids in her earlobes and has pain.  The Veteran is competent to attest to the pain and keloids in her earlobes due to her medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In a lay statement, A.A.J. stated that she is a witness and will testify that the Veteran went through injections to both ears in 1984 during service.  In light of the above, the Veteran should be afforded a VA examination to determine if the Veteran has any current disability of the ears that is causally or etiologically related to her period of active service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any residuals of left breast surgery that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, private treatment records, and the Veteran's statements.   The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any residuals of left breast surgery are causally or etiologically related to the Veteran's active service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any left knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, private treatment records, and the Veteran's statements.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any left knee disorder is causally or etiologically related to the Veteran's active service.  The examiner should specifically comment on the normal x-rays of the left knee dated in November 2006.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any keloids of the ears that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, private treatment records, and the Veteran's statements.  The examiner should specifically note whether the Veteran has a current disability of the ears.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any disability of the ears (including keloids) is causally or etiologically related to the Veteran's active service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


